internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b04 -plr-163702-01 date date distributing controlled sub acquiring business a business b business c shareholder d shareholder e shareholder f shareholder g state h date i date j plr-163702-01 date k date l x acquisition a b c d e f g h i j k l m dear this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction additional information was provided in letters dated march march april april may may and date the information submitted in that request and in later correspondence is summarized below plr-163702-01 the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing conducts business a and business b directly and through corporate subsidiaries and other entities distributing has a single class of voting common_stock outstanding distributing also has two series of preferred_stock outstanding shareholder e owns all of the distributing preferred_stock outstanding which is convertible in the aggregate into approximately a percent of the distributing common_stock outstanding in addition distributing has various stock_option plans for its directors and the employees of distributing and its subsidiaries shareholder d and shareholder e are the only five percent shareholders of distributing and neither shareholder actively participates in the management or control of distributing distributing wholly owns sub which has held certain assets used in business b for over five years controlled is a wholly owned subsidiary of distributing that was organized on date i under the laws of state h publicly traded acquiring is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return acquiring through its affiliated_group is engaged in business c acquiring has a single class of voting common_stock outstanding since date j the acquiring stock has been subject_to a time-phased voting structure when issued each share of acquiring stock has b votes for each matter to which a shareholder is entitled to vote the acquiring stock converts to c vote per share upon any transfer or change in beneficial_ownership however if such converted stock is held for d years without a change in beneficial_ownership such stock re- converts to b votes per share time phased voting acquiring also has outstanding approximately e shares of restricted_stock and options to acquire approximately f shares of acquiring stock which were granted to its employees and directors in_connection_with_the_performance_of_services for acquiring in the ordinary course of business plr-163702-01 acquiring has adopted a shareholders rights plan which provides its shareholders with the right to acquire acquiring stock at a discount if a person or group acquires b percent or more of acquiring’s outstanding_stock the rights plan among acquiring’s five percent shareholders are shareholder f and shareholder g neither shareholder f nor shareholder g actively participates in the management or control of acquiring information has been submitted suggesting that after consummation of the transactions described below shareholder f and shareholder g may acquire additional shares of acquiring stock shareholder f and shareholder g will not own immediately after the transactions described below five percent or more of the acquiring stock outstanding financial information has been received indicating that business a and business b each have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years in order to focus more on certain businesses distributing decided on date k to divest itself of business b because that business was no longer a strategic fit for distributing acquiring conducts a business that is a strategic fit with business b and desires to acquire business b without distributing becoming a principal_shareholder of acquiring proposed transaction to achieve distributing’s divestiture of business b and to facilitate the acquisition of controlled by acquiring distributing has proposed the following series of transactions the proposed transaction i sub will transfer certain assets used in business b to distributing ii distributing will transfer the assets including the assets received from sub and certain liabilities of business b to controlled the contribution iii promptly following the contribution distributing will deliver or cause to be delivered a certificate representing all of the controlled stock to an exchange agent acting on behalf of the holders of distributing’s common_stock the distribution the number of shares of controlled stock represented by the certificate will equal that number of shares of distributing common_stock outstanding on the record_date for the distribution iv immediately after the distribution controlled will merge into acquiring under state h law and acquiring will be the surviving corporation the merger the merger will be approved before the distribution by distributing as the sole shareholder of controlled in the merger each share of controlled stock will be converted into g of a share of acquiring stock each share of acquiring stock outstanding immediately plr-163702-01 before the merger will be converted into that fraction of a share of acquiring stock that results in the acquiring shareholders collectively receiving as a result of the ownership of acquiring stock before the merger not more than h percent of the acquiring stock outstanding immediately after the merger fractional shares of acquiring stock will be aggregated and transferred to an exchange agent on behalf of the shareholders for sale in the open market the proceeds from such sales will then be delivered to the shareholders who would otherwise have received the fractional shares thus as a result of the merger the shareholders of controlled will receive more than percent of the outstanding acquiring stock v in connection with the merger acquiring will amend its articles of incorporation to provide that each share of acquiring’s stock outstanding after the merger will have c vote for purposes of electing directors and for all other purposes with the exception of certain specific matters that are listed in acquiring’s articles of incorporation the specific matters the time phased voting feature of the acquiring stock as described above will continue to apply to such stock but only with regard to the specific matters the specific matters will include a voting on a dissolution or liquidation of acquiring b the adoption of any amendment to the articles of incorporation or bylaws of acquiring other than amendments that would increase the number of votes to which the holders of acquiring’s stock are entitled or that would expand or otherwise change what is a specific matter c matters relating to the rights plan d matters relating to any stock_option plan stock purchase plan executive compensation executive benefit plan or other similar plan or arrangement e adoption of any plan for a merger consolidation or majority share acquisition of acquiring or any subsidiary of acquiring or the lease sale_or_other_disposition of all or substantially_all of acquiring’s assets f matters under articles i and j of acquiring’s articles of incorporation or any issuance of acquiring’s stock for which shareholder approval is required by applicable stock exchange rules and g matters relating to the issuance or repurchase of acquiring’s stock that acquiring’s board_of directors determines is required or appropriate to be submitted to shareholders under state h law or applicable stock exchange rules with regard to the specific matters related to amendments to acquiring’s articles of incorporation and bylaws it is significant that acquiring’s board_of directors currently have the powers that are traditionally decided by a board_of directors to manage acquiring in the manner they see fit the bylaws for instance dated date l currently govern among other things matters relating to meetings of shareholders and of acquiring’s board_of directors such as the number classification and term of acquiring’s directors with regard to the specific matters related to articles i and j article i of acquiring’s articles of incorporation will apply where some entity that is the direct or indirect beneficial_owner of k percent or more of acquiring’s stock seeks to effect a business combination with acquiring in that case article i requires the affirmative plr-163702-01 vote of the holders of l percent of all shares entitled to vote for directors to approve the transaction unless certain fair price and other conditions are met article j of acquiring’s articles of incorporation will require to approve a control share acquisition the approval of a majority of acquiring’s shareholders’ voting power represented at the meeting both including and excluding voting power attributable to interested shareholders with regard to the specific matters relating to any stock_option plan stock purchase plan executive compensation plan executive benefit plan or other similar plan or arrangement such matters may only be submitted to the acquiring shareholders for their approval if so required_by_law applicable stock exchange rules or pursuant to the discretion of acquiring’s board_of directors vi in connection with the proposed transaction distributing controlled and acquiring will have entered into a merger agreement a contribution agreement a tax_sharing_agreement a transitional services agreement a manufacturing plant separation agreement and other agreements dealing with intellectual_property assignment and licensing the ancillary agreements for various periods after the proposed transaction contribution and distribution representations the taxpayer has made the following representations concerning the contribution and the distribution a the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the controlled stock to be distributed by distributing to its shareholders is being received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of business a is representative of business a’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted except for the x acquisition d the five years of financial information submitted on behalf of business b is representative of business b’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted e following the proposed transaction distributing and controlled or their corporate successors will each continue the active_conduct of their respective businesses independently and with their separate employees except for services to be provided by distributing to acquiring for a transitional period following the merger plr-163702-01 f the gross assets of business a will have a fair_market_value equal to or greater than five percent of the total fair_market_value of the gross assets of distributing and the gross assets of business b will have a fair_market_value equal to or greater than five percent of the total fair_market_value of the gross assets of controlled g the distribution is carried out for the corporate business_purpose of achieving distributing’s strategic divestiture objectives for business b and facilitating the merger the distribution is motivated in whole or substantial part by such corporate business purposes h there is no plan or intention by any distributing shareholder who owns five percent or more of the distributing stock and the distributing management to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of any of distributing controlled or acquiring after the proposed transaction except pursuant to the merger i there is no plan or intention by distributing controlled or acquiring directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 j there is no plan or intention to liquidate any of distributing controlled or acquiring to merge any of such corporations with any other corporation except pursuant to the merger or to sell or otherwise dispose_of the assets of any of such corporations after the proposed transaction except in the ordinary course of business k the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in such transfers and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred l the income_tax_liability for the taxable_year in which any investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title stat if applicable to reflect an early disposition of any such property with respect to which the recapture_period has not closed or to which sec_50 applies m distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction plr-163702-01 n except for obligations for payments made under the ancillary agreements no intercorporate debt will exist between distributing and controlled at the time of or after the distribution o immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 p payments made in connection with all continuing transactions among distributing controlled and acquiring will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length q no two parties to the proposed transaction are investment companies as defined in sec_368 and iv r for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution s for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution t the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled plr-163702-01 merger representations the taxpayer has made the following representations concerning the merger u the fair_market_value of the acquiring stock and the cash received for fractional shares received by each controlled shareholder will be approximately equal to the fair_market_value of the controlled stock surrendered in exchange therefor v at least percent of the proprietary interest in controlled will be exchanged for acquiring’s stock and will have been preserved within the meaning of sec_1_368-1 of the income_tax regulations w in connection with the merger neither acquiring nor any person related to acquiring within the meaning of sec_1_368-1 of the income_tax regulations has any plan or intention to reacquire any acquiring stock issued in the merger with respect to controlled stock in exchange for any consideration other than acquiring stock x acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of controlled acquired in the merger except for dispositions made in the ordinary course of business or transfers described in sec_368 y the liabilities of controlled assumed by acquiring and the liabilities to which the transferred assets of controlled are subject were incurred by controlled in the ordinary course of its business z following the merger acquiring will continue the historic_business of controlled or use a significant portion of controlled’s historic_business_assets in a business aa acquiring distributing controlled and the controlled shareholders will pay their respective expenses if any incurred in connection with the merger bb there is no intercorporate indebtedness existing between controlled and acquiring that was issued acquired or will be settled at a discount cc no two parties to the merger are investment companies as defined in sec_368 and iv dd controlled is not under the jurisdiction of a court in a title_11_or_similar_case under sec_368 ee the fair_market_value of the controlled assets to be transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of the liabilities if any to which the transferred assets are subject plr-163702-01 ff the total adjusted_basis of the controlled assets to be transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of the liabilities if any to which the transferred assets are subject gg none of the compensation received by any shareholder-employee of controlled will be separate consideration for or allocable to any of their shares of controlled stock none of the shares of acquiring stock received by any shareholder- employee of controlled will be separate consideration for or allocable to any employment agreement and the compensation paid to any shareholder-employee of controlled will be for services actually rendered and will be commensurate with amounts paid to third parties bargaining at arm’s length for similar services hh the payment of cash in lieu of fractional shares of acquiring stock is solely for the purpose of avoiding the expense and inconvenience to acquiring of issuing fractional shares and does not represent separately bargained-for consideration distributing estimates that the total cash consideration that will be paid in the merger to the controlled shareholders instead of issuing fractional shares of acquiring stock will be approximately m percent of the total consideration that will be issued in the merger to the controlled shareholders in exchange for their shares of controlled stock contribution and distribution rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the contribution and the distribution the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_355 and sec_361 plr-163702-01 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on the receipt of controlled stock in the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder immediately after the distribution will equal the aggregate basis of the distributing stock held by that shareholder immediately before the distribution allocated between distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_358 sec_358 and sec_1_358-2 the holding_period of the controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing common_stock on which the distribution is made provided the distributing common_stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 any payments made between distributing and controlled or their subsidiaries and successors under the tax_sharing_agreement regarding tax_liabilities that a relate to a taxable_period ending on or before the proposed transaction or to a taxable_period beginning before and ending after the proposed transaction and b do not become fixed and ascertainable until after the proposed transaction will be treated as occurring immediately before the distribution the time phased voting feature of the acquiring stock as it relates to the specific matters will not be taken into account for purposes of determining whether one or more persons acquired a percent or greater interest in controlled as part of a plan or series of related transactions that includes the distribution under sec_355 any acquiring stock acquired after the proposed transaction by an employee or director of acquiring in_connection_with_the_performance_of_services for acquiring in a transaction to which sec_83 applies including acquisitions of acquiring stock pursuant to the exercise of stock_options granted to an employee or director of acquiring before the proposed transaction and that is not excessive by reference to the services performed will not be treated as acquired as part of a plan or series of related transactions that includes the distribution under sec_355 fractional shares of acquiring stock sold by the exchange agent will be treated as received by the controlled shareholders in the merger and then disposed of by such shareholders in transactions that are not part of a plan or series of related transactions that includes the distribution under sec_355 merger rulings plr-163702-01 pursuant to sec_3 of revproc_2001_3 2001_1_cb_111 the internal_revenue_service will not rule as to whether a proposed transaction constitutes a corporate_reorganization under sec_368 and the various consequences resulting from the application of that section unless the service determines that the transaction presents a significant issue that must be resolved to decide those matters in that case the service will rule on the entire transaction the taxpayer has provided information sufficient to show that the merger presents a significant issue under sec_3 of revproc_2001_3 accordingly based solely on the information submitted and the representations set forth above we rule as follows regarding the merger provided the merger qualifies as a statutory merger under applicable state h law the merger will qualify as a reorganization under sec_368 controlled and acquiring each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by controlled on the merger sec_361 and sec_357 no gain_or_loss will be recognized by acquiring on the merger sec_1032 the basis of each asset received by acquiring in the merger will equal the basis of that asset in the hands of controlled immediately before the merger sec_362 the holding_period of each asset received by acquiring in the merger will including the period during which controlled held that asset sec_1223 no gain_or_loss will be recognized by the controlled shareholders on the exchange of their controlled stock for acquiring stock in the merger sec_354 the basis of the acquiring stock including any fractional share interest to which the shareholder may be entitled received by each controlled shareholder in the merger will equal the basis of the controlled stock surrendered by that shareholder in exchange therefor sec_358 the holding_period of the acquiring stock including any fractional share interest to which the shareholder may be entitled received by each controlled shareholder in the merger will include the holding_period of the controlled stock surrendered in exchange therefor provided the controlled stock is held as a capital_asset on the date of the merger sec_1223 if cash is received by a controlled shareholder as a result of a sale of a fractional share of acquiring stock by the exchange agent on behalf of such shareholders the controlled shareholder will recognize gain_or_loss measured by the difference between the amount of the cash received and the basis of the fractional share sec_1001 provided the fractional share interest is a capital_asset in the hands of plr-163702-01 the exchanging shareholder the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the internal_revenue_code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely stephen p fattman acting special counsel to the associate chief_counsel corporate office of the associate chief_counsel corporate cc
